DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 7/07/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
The information disclosure statement filed 7/07/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Reference(s) 37, 38, 41, and 43 are not included in the file. Applicant is asked to verify the application numbers of the disclosed search opinions.
Applicant is advised that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the applicant in an IDS or by the examiner on form PTO-892, they have not been considered.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “recirculation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “recirculation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a raw liquid container, a recirculation line, a system of valves, and drain line, see specification, page 6, ¶ 3, lines 1-3; or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 & 5-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Claims 9-29 recite sufficient structure for performing the claimed 
Claim limitation “liquid purification unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “liquid purification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at least one liquid recirculation unit (a raw liquid container, a recirculation line, a system of valves, and drain line, see specification, page 6, ¶ 3, lines 1-3) and a liquid filtration unit, see page 6, ¶ 2; or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 & 5-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Claims 9-29 recite sufficient structure for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “liquid purification device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “device”, coupled with the functional language, “liquid purification”, without reciting sufficient 
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a reverse ‍osmosis, nanofiltration device (see specification at page 4, lines 12-13); or equivalents thereof
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 & 5-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a raw liquid source” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “source”, coupled with the functional language, “[source of] raw liquid”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word "means" the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 1 & 9 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “fine liquid purification device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “device” coupled with functional language “fine liquid purification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There are structures associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a reverse ‍osmosis, nanofiltration device (see specification at page 4, lines 12-13); or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 & 9-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
a pure liquid unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “pure liquid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. The claim limitations do not include any structure associated with the “pure liquid unit”; as such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a pure liquid container (see specification at page 1, from the bottom, lines 2 and 3) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “mineralization process” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “process” coupled with functional language “mineralization“ without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There are no steps or structures associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
NO CLEAR STRUCTURE OR STEPS IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 8 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “a pressure generation means for generating a recirculation unit pressure using a compressed gas energy” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” coupled with functional language “pressure generation … for generating a recirculation unit pressure using a compressed gas energy” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. The claim limitations do not include any structure associated with the “pure liquid unit”; as such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a system for supplying compressed gas including, but not limited only to, air, nitrogen, steam, oxygen, carbon dioxide; a compressed gas, for example, air, nitrogen, carbon dioxide or oxygen, cylinder; or a compressor; or a compressed gas and liquid mixture supply device; or a steam generator (see specification at page 8, ¶ 2); or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “an anti-scalant dosing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “an anti-scalant dosing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 25 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “an anti-scalant” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “an” coupled with functional language “anti-scalant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 17 & 25 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “liquid circulation means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” coupled with the functional language, “liquid circulation”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word "means" the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a diaphragm or centrifugal low-power pump or injector (see specification filed 12/09/20216 at page 6, lines 9-10) or equivalents thereof.
claim(s) 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a unit configured to dose auxiliary substances for purification” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “configured to dose auxiliary substances for purification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 26 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “one of sorption materials" has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “material” coupled with functional language “sorption” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Activated carbon (see specification at page 1, last line) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a mineralization unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “mineralization” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 28 has/have been interpreted to cover the any structure that achieves the claimed function.
additional liquid preparation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “liquid preparation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a sterilizer or a device for saturation of the liquid with oxygen (see specification at page 7, from the bottom, lines 5-4); or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a backwashing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “backwashing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 29 has/have been interpreted to cover the any structure that achieves the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b)
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 and 5-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation "returning drain liquid into the raw liquid container via a recirculation line from a liquid purification device and different from the raw liquid source continuously during filtering of the liquid for mixture with the raw liquid" in limitation 3.
This limitation is unclear. What is “different from a raw liquid source”? Is the drain liquid returned continuously?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
For examination, the limitation has been interpreted as “returning drain liquid into the raw liquid container via a recirculation line from a liquid purification device, the recirculation line being different from the raw liquid source, and said returning step being continuous[] during filtering of the liquid for mixture with the raw liquid”
Regarding Claim 1, claim element “a raw liquid source” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. There is no specific and/or defined structure or composition capable of the claimed function recited in the claims. No clear corresponding structure or composition is disclosed in specification. A person having ordinary skill in the art would not understand the written description to disclose a corresponding structure, or material. A bare statement that known techniques or methods can be used is not be a sufficient disclosure to support a means-plus-function limitation. MPEP § 2181.III.

As such, the claim is indefinite for failing to distinctly claim the invention and what the intended device could be. A person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. MPEP § 2181.III
NOTE: Because claims 2-4 and 5-8 is/are dependent from claim 1, claims 2-4 and 5-8 is/are also included in this rejection.
Regarding Claim 9, claim element “a raw liquid source” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. There is no specific and/or defined structure or composition capable of the claimed function recited in the claims. No clear corresponding structure or composition is disclosed in specification. A person having ordinary skill in the art would not understand the written description to disclose a corresponding structure, or material. A bare statement that known techniques or methods can be used is not be a sufficient disclosure to support a means-plus-function limitation. MPEP § 2181.III.
Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the invention, because the specification fails to disclose corresponding structure, material or act that performs the entire claimed function and MPEP § 2181.III.
As such, the claim is indefinite for failing to distinctly claim the invention and what the intended device could be. A person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. MPEP § 2181.III
NOTE: Because claims 10-29 is/are dependent from claim 9, claims 10-29 is/are also included in this rejection.
Claim 2 recites the limitation “the compressed gas in a liquid mixture energy” in line 3.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Regarding claims 17 & 25; the claim limitation “an anti-scalant” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is disclosed structure for performing the functional limitation of anti-scalant. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 25; the claim limitation “an anti-scalant dosing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is disclosed structure for performing the functional limitation of anti-scalant dosing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 26; the claim limitation “a unit configured to dose auxiliary substances for purification” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing the functional limitation of dosing auxiliary substances. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
claim 28; the claim limitation “a mineralization unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing the functional limitation of mineralization. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 29; the claim limitation “a backwashing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing the functional limitation of inverse washing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding the claims interpreted under 35 USC § 112(f) and rejected under 35 USC § 112(b); Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-4 and 5-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “returning drain liquid into the raw liquid container via a recirculation line from a liquid purification device and different from the raw liquid source continuously during filtering of the liquid for mixture with the raw liquid” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
Regarding claim 9, the limitation “wherein the raw liquid is supplied to the raw liquid container from a raw liquid source different from the recirculation line” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 112(d)
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(d) previously set forth.
Claim Rejections 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 11-12, 20, 22, & 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative as obvious under 35 USC § 103 over US Patent Application Publication No. 20110198275 by Hayes,
Regarding claim(s) 9, Hayes teaches a liquid purification system (see Title) comprising:
a liquid purification unit comprising (see Fig. 1):
at least one recirculation unit comprising:
a raw liquid container (see Fig. 1, storage tank 6),
a recirculation line (see Fig. 1, tubing 8); and
a system of valves (see Fig. 1, valves 5 & 9) and
a filtration unit (see Fig. 1, reverse osmosis membrane 12)
the filtration unit comprising:
at least one fine liquid purification device (see ¶ [0013] “3) a reverse osmosis filtration membrane with housing [#12]”);
a line for supplying the liquid from the raw liquid container (6) to the fine liquid purification device (12) (see Fig. 1, pipes 7 & 11);

a pure liquid unit (see Fig. 1, catch vessel 14; see also ¶ [0014] “pure water is deposited from the membrane [#11] into the pure water storage vessel [#14].”), and
a pressure generation means (see Fig. 1, high-pressure air/water tank 10) for generating a recirculation unit pressure using a compressed gas energy (see ¶ [0006] “This air pressure system that is powered by pumping a manually operated high pressure foot air pump, or using the optional air compressor system, pressurizes a feed water tank which retains a feed water pressure for a period of time without continual pumping, since it is driven by compressed air in the said pressurized feed tank forcing the feed water to the membrane system.), as interpreted under 35 USC § 112(f): a system for supplying compressed gas including, but not limited only to, air, nitrogen, steam, oxygen, carbon dioxide; a compressed gas, for example, air, nitrogen, carbon dioxide or oxygen, cylinder; or a compressor; or a compressed gas and liquid mixture supply device; or a steam generator (see specification at page 8, ¶ 2) or equivalents thereof. (see ¶ [0003] “The present invention relates to a high pressure manually operated air foot pump, or optional air compressor utilizing solar power, water purification system utilizing air pressure from a high pressure foot actuated pump(s) or air compressor to supply the necessary feed pressure to the reverse osmosis filtration system.”);
which recirculation unit pressure pressurizes the recirculation line (8) to move drain liquid (By-pass/waste water) from the fine liquid purification device (12) to the raw liquid container (6) (see ¶ [0014] “the high pressure air pump [#2] can be utilized to pressurize the high pressure air/water tank [#10] up to 120 psi watching the air pressure gauge [#3] to provide the pressurized feed water to the reverse osmosis filtration system [#11]. At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6]”).
Hayes is fully capable of performing a three-stage liquid filtration cycle (see ¶ [0013] “As illustrated in FIG. 1, the water purification system of the present invention has five principal components: (1) a high pressure manually operated foot pump(s) [#2], (2) a high pressure air/water feed tank [#10], (3) a reverse osmosis filtration membrane with housing [#12] along with optional post filters, (4) a re-circulation tank [#6], and (5) a pure water catch vessel [#14].”) and to return drain liquid into the purification system (11) prior to completion of the liquid filtration cycle with continuous recirculation (see ¶ [0014] “At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6] at the same time pure water is deposited from the membrane [#11] into the pure water storage vessel [#14]. This cycle is repeated until the desired amount of pure water is produced.”; emphasis added);
while maintaining a high liquid flow velocity so as to control a rate of supplying the liquid into the liquid filtration unit (12) from the liquid recirculation unit (see Fig. 1) (see ¶ [0006] “This air pressure system that is powered by pumping a manually operated high pressure foot air pump, or using the optional air compressor system, pressurizes a feed water tank which retains a feed water pressure for a period of time without continual pumping, since it is driven by compressed air in the said pressurized feed tank forcing the feed water to the membrane system. The high pressure tank can be pressurized to 100 psi which will gradually decrease as the feed water is supplied to the membrane system, however the said membrane will continue to function even as low as 40 psi.”), while the drain liquid is directly supplied under pressure through the recirculation line (8) to the raw liquid container (6) from the fine liquid purification device (12) while simultaneous stirring of the raw liquid and the drain liquid within the raw liquid container (see ¶ [0014] “the high pressure air pump [#2] can be utilized to pressurize the high pressure air/water tank [#10] up to 120 psi watching the air pressure gauge [#3] to provide the pressurized feed water to the reverse osmosis filtration system [#11]. At the 
wherein the raw liquid (“contaminated water”/“source water”) is supplied to the raw liquid container (6) from a raw liquid source (water source) different from the recirculation line (8) (see ¶ [0003] “This invention also incorporates the use of recycling the bypass/waste water, passing exiting from the reverse osmosis system to substantially reduce the amount of initial source water needed to produce a desired amount of pure water.”; ¶ [0008] “In addition the system is designed using a recycle feature to enhance the productivity or simply require less source water to produce each gallon of pure water, in case of a shortage or diminished water source.”; ¶ [0014] “Contaminated water is placed in a recycling storage tank [#6], then by opening the manual control valve [#5] from the said recycle storage tank along with the manual air control valve [#9] feed water is fed into the high pressure air/water tank [#10] which in turn will provide feed water to the reverse osmosis membrane purification system [#12].”, emphasis added; the contaminated water of Hayes reads on the raw liquid claimed and the water source reads on the raw liquid source claimed, therefore because the “contaminated water”/ “source water” is added to the raw liquid container (6) from an external “raw liquid source”/“water source”, then the apparatus of Hayes reads on the claimed limitations).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
While, Hayes is considered to teach all the limitations of the claimed invention, in so far as the term “continuous” in the claims limitation “return drain liquid into the purification system prior to completion of the liquid filtration cycle with continuous Hayes; it would have been obvious to one having ordinary skill in the art before the effective filling date to convert the intermittent-flow process of Hayes (fluid flow will be interrupted when the second stage (see Fig. 1, high-pressure air/water tank 10) has fully pressurized and the water initially held within is forced out of the second stage to the third stage) to a continuous process, since it has been held that where a claimed method differs from the prior art only whether it is conducted via batch, performing the claimed continuous operation involves only routine skill in the art. MPEP 2144.04.V.E.
While, Hayes is considered to teach all the limitations of the claimed invention, in so far as the Hayes is silent as to simultaneous stirring of the raw liquid and the drain liquid within the raw liquid container; a person having ordinary skill in the art would have had a good reason to seek to mix the raw liquid and the drain liquid in order to homogenize the fluid being pressurized and treated with the membrane.
As such, it would have been obvious to try to stir the raw liquid and the drain liquid, since stirring the liquids together is a well know and obvious solution to the mixing problem. MPEP 2143.E.
Regarding claim(s) 11, Hayes teaches the liquid purification system according to claim 9.
Hayes further teaches where the pressure generation means is configured to generate a pressure in the recirculation unit using a compressed gas and liquid mixture energy (see ¶ [0007] “pressure force using high pressure manual foot air pump(s), or a low voltage compressor to pressurize a high pressure air/water tank to provide the pressurized feed water needed to effectively operate the reverse osmosis membrane.”; Hayes reads on the claim limitation, because the pressure in the Air/water tank is a compressed gas and liquid mixture.).
claim(s) 12, Hayes teaches the liquid purification system according to claim 9.
Hayes further teaches where the liquid purification unit (see Fig. 1, item 12) is configured to be directly coupled to the raw liquid container (see Fig. 1, item 6) of the recirculation line directed from the fine liquid purification device (see Fig. 1, item 8; directly couples the two claimed structures as such the claim is meet).
Regarding claim(s) 20, Hayes teaches the liquid purification system according to claim 9.
The system of valves of Hayes is fully capable of directing a compressed gas or compressed gas and liquid mixture flow at the first stage of the liquid filtration cycle from an output of the pressure generation means to the raw liquid container included in the recirculation unit (see ¶ [0014] “pressurize the high pressure air/water tank [#10] up to 120 psi watching the air pressure gauge [#3] to provide the pressurized feed water to the reverse osmosis filtration system [#11]. At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6]”), and is further configured to direct the compressed gas or compressed gas and liquid mixture flow at the third stage of the filtration cycle from the raw liquid container included in the recirculation unit to an input of the pressure generation means (see ¶ [0014] “Contaminated water is placed in a recycling storage tank [#6], then by opening the manual control valve [#5] from the said recycle storage tank along with the manual air control valve [#9] feed water is fed into the high pressure air/water tank [#10]”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
claim(s) 22, Hayes teaches the liquid purification system according to claim 9.
Hayes further teaches where the liquid supply line is provided with a liquid circulation means (see ¶ [0014] “the high pressure air pump [#2] can be utilized to pressurize the high pressure air/water tank [#10] up to 120 psi watching the air pressure gauge [#3] to provide the pressurized feed water to the reverse osmosis filtration system [#11].”).
Regarding claim(s) 28, Hayes teaches the liquid purification system according to claim 9.
Hayes further teaches where the pure liquid unit further comprises at least one post filter (see Fig. 1, item 15) comprising at least one of sorption materials, and/or a mineralization unit or an additional liquid preparation unit (see [0010] “In addition the, system may as an option include post filters, including however not restricted to carbon adsorption units, for further reducing the level of contaminants in the purified output water.”).
Claim Rejections 35 USC § 103
Claim(s) 1, 3, & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent Application Publication No. 20110198275 by Hayes, in further view of WO 2002/055182 A1 by GRAY.
Regarding claim(s) 1, Hayes teaches a method for purifying a liquid (see Title: Method And Apparatus For The Filtration Of Biological Solutions), the method comprising:
in the first stage (see Fig. 1, storage tank 6),
filling, with a raw liquid from a raw liquid source (see ¶ [0008] “In addition the system is designed using a recycle feature to enhance the productivity or simply require less source water to produce each gallon of pure water, in case of a shortage or diminished water source.”; the contaminated water of Hayes reads on the raw liquid claimed and the water source reads on the raw liquid source claimed), a raw liquid container (see Fig. 1, storage Hayes reads on the claimed limitations) being a part of a liquid recirculation unit (see Fig. 1) included in a liquid purification unit (see Fig. 1, reverse osmosis membrane 12),
in the second stage (see Fig. 1, high-pressure air/water tank 10),
imparting a compressed gas energy to the recirculation unit, and said energy establishes a liquid recirculation unit pressure sufficient for filtering the liquid (see ¶ [0014] “Once the recycling storage water tank is transferred into the high-pressure tank [#9] … At this point the foot pedal [#1] on the high pressure air pump [#2] can be utilized to pressurize the high pressure air/water tank [#10] up to 120 psi watching the air pressure gauge [#3] to provide the pressurized feed water to the reverse osmosis filtration system [#11].”); emphasis added)
in the third stage (see Fig. 1, reverse osmosis membrane 12),
returning drain liquid (see Fig. 1, concentrated fluid passing from reverse osmosis membrane 12 to storage tank 6 via by-pass/concentrated water 8 reads on a returned drain fluid) into the raw liquid container (6) via a recirculation line (8) from a liquid purification device (filtration membrane 11/12),
the recirculation line (8) being different from the raw liquid source (see ¶ [0008] “In addition the system is designed using a recycle feature to enhance the productivity or simply require less source water to produce each gallon of pure water, in case of a shortage or diminished water source.”; ¶ [0014] “Contaminated water is placed in a recycling storage tank [#6], then by opening the manual control valve [#5] from the said recycle storage tank along with the manual air control valve [#9] feed water is fed into the high Hayes reads on the raw liquid claimed and the water source reads on the raw liquid source claimed, therefore because the “contaminated water”/ “source water” is added to the raw liquid container (6) from an external raw liquid source, then the apparatus of Hayes reads on the claimed limitations),
said returning step being continuous during filtering of the liquid for mixture with the raw liquid (see ¶ [0003] “This invention also incorporates the use of recycling the bypass/waste water, passing exiting from the reverse osmosis system to substantially reduce the amount of initial source water needed to produce a desired amount of pure water.”; and ¶ [0014] “At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6] at the same time pure water is deposited from the membrane [#11] into the pure water storage vessel [#14]. This cycle is repeated until the desired amount of pure water is produced.”, emphasis added).
where completion of the third stage (see Fig. 1, reverse osmosis membrane 12) is followed by repetition of the liquid filtration cycle without intermediate preparation steps beginning from the first stage (see ¶ [0014] “At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6] at the same time pure water is deposited from the membrane [#11] into the pure water storage vessel [#14]. This cycle is repeated until the desired amount of pure water is produced. Using optional post filters [#15] it can be tailored for removal of a specific contaminant type, or a broad spectrum of contaminants.”; emphasis added). The “by-pass/waste water” from the filtration membrane (11) being deposited into the recycled Hayes .
Hayes discloses the claimed invention except for continuously returning drain liquid into a purification system; and removing a residual drain water from the raw liquid container via a drain line due to the compressed gas energy.
Regarding continuously returning drain liquid into a purification system; it would have been obvious to one having ordinary skill in the art before the effective filling date to convert the intermittent-flow process of Hayes (fluid flow will be interrupted when the second stage (see Fig. 1, high-pressure air/water tank 10) has fully pressurized and the water initially held within is forced out of the second stage to the third stage) to a continuous process, since it has been held that where a claimed method differs from the prior art only whether it is conducted via batch, performing the claimed continuous operation involves only routine skill in the art. MPEP 2144.04.V.E.
Hayes is silent as to removing a residual drain water from the raw liquid container via a drain line due to the compressed gas energy.
Regarding removing a residual drain water from the raw liquid container via a drain line due to the compressed gas energy; GRAY teaches a method for purifying a liquid with recirculation (see Title) comprising removing a residual drain water from the raw liquid container via a drain line due to the pressurized energy of the system (see page 4, lines 28-36 “One feature the above systems have in common is that the pressure differential across the membrane is established by a control valve that is controlling the 30 continuous flow of concentrate from the pressurized area of the system to either an atmospheric tank or drain which can not utilize the energy stored in the fluid.”; the pressure differential between the pressurized pipes of the system and the drain drive the removal of the residual drain water) in order to purge the highly concentrated waste water formed after the purification method has been run continuously for some time (see also page 1, lines 26-29 “This cycle continues until the contaminants in the water in the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a removing a residual drain water from the raw liquid container via a drain line as taught by Gray in the method of Hayes in order to purge the highly concentrated waste water formed after the purification method has been run continuously for some time.
Further, Hayes teaches a “base” method of purifying liquid, upon which the claimed invention can be seen as an “improvement”; Gray teaches a “comparable” method, a method for purifying a liquid with recirculation (see Title), that is not the same as the base device; but which has been improved in the same way as the claimed invention, removing a residual drain water from the raw liquid container via a drain line due to the pressurized energy of the system (see page 4, lines 28-36 “One feature the above systems have in common is that the pressure differential across the membrane is established by a control valve that is controlling the 30 continuous flow of concentrate from the pressurized area of the system to either an atmospheric tank or drain which can not utilize the energy stored in the fluid.”; the pressure differential between the pressurized pipes of the system and the drain drive the removal of the residual drain water) in order to purge the highly concentrated waste water formed after the purification method has been run continuously for some time (see also page 1, lines 26-29 “This cycle continues until the contaminants in the water in the feed tank 44 increases to the point to where the system is no longer efficient, at which time the system is stopped, the feed tank 44 is drained and refilled with fresh raw water.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, removing a residual drain water from the raw liquid container via a drain Gray in the same way to the method of Hayes, to yield the predictable result of purging the highly concentrated waste water formed after the purification method has been run continuously for some time. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
It naturally follows that because the flows in the method of Hayes are driven by the imparting of a compressed gas energy in the second stage, then the removing of the residual drain water via a drain line will be due to the compressed gas energy.
Regarding claim(s) 3, the combination for Hayes and Gray teaches the method for purifying the liquid according to claim 1.
Hayes further teaches receiving more than half of the raw liquid to be processed at the recirculation unit at the first stage of the liquid filtration cycle prior to an initial imparting of the compressed gas energy (see ¶ [0014] “Contaminated water is placed in a recycling storage tank [#6],”; all disclosed raw liquid is received at the first stage 6).
Regarding claim(s) 4, the combination for Hayes and Gray teaches the method for purifying the liquid according to claim 1.
Hayes further teaches carrying out the second stage of the liquid filtration cycle with continuous recirculation (see ¶ [0014] “At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6] at the same time pure water is deposited from the membrane [#11] into the pure water storage vessel [#14]. This cycle is repeated until the desired amount of pure water is produced.”) while maintaining a high liquid flow velocity so as to control a rate of supplying the liquid into the liquid filtration unit from the liquid recirculation unit (see ¶ [0006] “This air pressure system that is powered by pumping a manually operated high pressure foot air pump, or using the optional air compressor system, pressurizes a feed water tank which retains a feed water pressure for a period of time without continual pumping, since it is driven by compressed air in the said pressurized feed tank forcing the feed water to the membrane system. The high pressure tank can be pressurized to 
While, the combination for Hayes and Gray is considered to teach the limitations of “carrying out the second stage of the liquid filtration cycle with continuous recirculation”, in so far as the term “continuously” is considered to have an art specific definition which is not disclosed in the combination for Hayes and Gray; it would have been obvious to one having ordinary skill in the art before the effective filling date to convert the intermittent-flow process of the combination for Hayes and Gray (fluid flow will be interrupted when the second stage (see Fig. 1, high-pressure air/water tank 10) has fully pressurized and the water initially held within is forced out of the second stage to the third stage) to a continuous process, since it has been held that where a claimed method differs from the prior art only whether it is conducted via batch, performing the claimed continuous operation involves only routine skill in the art. MPEP 2144.04.V.E.
The combination for Hayes and Gray is silent as to simultaneous stirring of the raw liquid and the drain liquid.
However, a person having ordinary skill in the art would have had a good reason to seek to mix the raw liquid and the drain liquid in order to homogenize the fluid being pressurized and treated with the membrane.
As such, it would have been obvious to try to stir the raw liquid and the drain liquid, since stirring the liquids together is a well know and obvious solution to the mixing problem. MPEP 2143.E.
Claim(s) 2 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination for Hayes and Gray, in further view of US Patent Application Publication No. 20110303660 by Yang et. al.
Regarding claim(s) 2, the combination for Hayes and Gray teaches the method for purifying the liquid according to claim 1.
The combination for Hayes and Gray is silent as to where imparting the compressed gas energy further comprises transmitting the compressed gas or compressed gas in a liquid mixture energy at the first stage through, at least a gas and liquid-impermeable partition being a part of the raw liquid container being a part of the recirculation unit included in the liquid purification unit.
However, Yang teaches a raw liquid container transmitting a compressed gas energy (see ¶ [0014] “at least one air bag, the air bag including a deformable bag and an inflatable space; when pressure outside the air bag increasing, the deformable bag shrinking; when pressure outside the air bag decreasing, the deformable bag expanding;”; expansion of the bag transmits a pressure energy on the surrounding liquid) through a gas and liquid-impermeable partition (see Fig. 7, air bag 20; see also ¶ [0015] “where the air bag is positioned in the liquid storing space and the air bag is movable therein.”) in order to maintain a relatively stable pressure within the storage container (see Abstract “This air bag will expand or shrink depending upon the pressure in the liquid storing space.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the through a gas and liquid-impermeable partition of Yang with the method of the combination for Hayes and Gray, to yield the predictable results of maintaining a stable pressure within the storage container. MPEP 2143.A.
claim(s) 6, the combination for Hayes and Gray teaches the method for purifying the liquid according to claim 1.
The combination for Hayes and Gray is silent as to recovering a system energy from the compressed gas or compressed gas and liquid mixture energy at the third stage of the liquid filtration cycle.
However, Yang teaches a raw liquid container recovering of a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle (see ¶ [0033] “As shown in FIGS. 6 and 7, when the water is continuously flowed into the liquid storage space 11, the pressure in the liquid storage space 11 will increase. That is, when the pressure outside the air bag 20 increases, the deformable bag 21 is forced to be shrinking.”; the system pressure is thus recovered by the compression of the gas within the gas and liquid impermeable partition during the third stage (returning drain fluid into the raw water container)) in order to maintain a relatively stable pressure within the storage container (see Abstract “This air bag will expand or shrink depending upon the pressure in the liquid storing space.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the method for recovering a system energy from the compressed gas or compressed gas and liquid mixture energy at the third stage of the liquid filtration cycle of Yang with the method of the combination of Hayes and Gray, to yield the predictable results of maintaining the a stable pressure within the storage container. MPEP 2143.A.
The system of the combination for Hayes/Gray/Yang is fully capable of converting a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle. It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only .
Claim(s) 7 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes or the combination for Hayes and Gray, in further view of US Patent No. 6162361 to Adiga.
Regarding claim(s) 7, the combination for Hayes and Gray teaches the method for purifying the liquid according to claim 1.
The combination for Hayes and Gray is silent as to reverse washing a fine liquid purification device at the third stage of the liquid filtration cycle.
However, Adiga teaches reverse washing a fine liquid purification device at the third stage of the liquid filtration cycle (see column 4, line(s) 61-67 “Ultrafilter (25) is periodically flushed clean by way of backwash inlet (26). The backwash from the ultrafilter (25) is transferred by way of outlet (27) to the evaporator (20) or evaporation (10) for further drying and conventional disposal. However, for water having less tendency to foul from biological or chemical foulants the ultrafiltration stage may be eliminated.”) in order to reduce the tendency for the membrane to foul.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine step of washing the fine liquid purification device of Adiga with the method of the combination for Hayes and Gray, to yield the predictable results of reducing the fouling of the membrane. MPEP 2143.A.
Further, while, Hayes teaches a “base” method, a method of purifying, upon which the claimed invention can be seen as an “improvement”; Adiga teaches a “comparable” method, a method of operating a plating waste water treatment and metals recovery system (see Title), that is not the same as the base device; but which has been improved in the same way as the claimed invention, back flushing to membrane to increase the longevity of the membrane and reduce fouling.
Adiga in the same way to the method of the combination for Hayes and Gray to yield the predictable result of increasing the longevity of the membrane and reducing fouling. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Regarding claim(s) 29, the combination for Hayes and Gray teaches the liquid purification system according to claim 9.
The combination for Hayes and Gray is silent where the pure liquid unit further comprises an inverse washing unit of the fine liquid purification device included in the recirculation unit.
However, Adiga teaches an inverse washing unit of a fine liquid purification device (see column 4, line(s) 61-67 “Ultrafilter (25) is periodically flushed clean by way of backwash inlet (26). The backwash from the ultrafilter (25) is transferred by way of outlet (27) to the evaporator (20) or evaporation (10) for further drying and conventional disposal. However, for water having less tendency to foul from biological or chemical foulants the ultrafiltration stage may be eliminated.”) in order to reduce the tendency for the membrane to foul.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine inverse washing unit of Adiga with the system of the combination for Hayes and Gray, to yield the predictable results of reducing the fouling of the membrane. MPEP 2143.A.
Further, the combination for Hayes and Gray teaches a “base” apparatus, the liquid purification system, upon which the claimed invention can be seen as an “improvement;”; Adiga teaches a “comparable” apparatus, a plating waste water treatment and metals recovery system (see Title), that is not the same as the base device; 
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, reverse washing the fine liquid purification device, as taught by Adiga in the same way to the method of the combination for Hayes and Gray and to yield the predictable result of increasing the longevity of the membrane and reducing fouling. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination for Hayes and Gray, in further view of WO-2012112045-A3 by Koens.
Regarding claim(s) 8, the combination for Hayes and Gray teaches the method for purifying the liquid according to claim 1.
The combination for Hayes and Gray is silent as to further preforming a mineralization process.
However, Koens teaches a method of purifying water (see Title) comprising preforming a mineralization process in order to make the water drinkable after purification (see Abstract “After water has been subjected to the first six of the above processes, it has become too pure to drink. As a result, mineralization of the water is needed to make it drinkable.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the mineralization process of Koens with the method of claim 1, to yield the predictable results of adjusting the mineral concentration of dissolved mineral in the treated water in order to ensure that the water is drinkable. MPEP 2143.A.
Claim(s) 10, 21, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes.
Regarding claim(s) 10, Hayes teaches the liquid purification system according to claim 9.
Hayes discloses the claimed invention except for where the liquid purification unit includes at least two recirculation units.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of recirculation units is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one recirculation unit. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide at least two recirculation units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Regarding claim(s) 21, Hayes teaches the liquid purification system according to claim 10.
Hayes is silent as to where the system of valves is configured to direct a compressed gas or compressed gas and liquid mixture flow from the raw liquid container being a part of one recirculation unit to the raw liquid container being a part of another recirculation unit.
However, the claimed configuration is merely placing two duplication recirculation units in a parallel arrangement.
Therefore, a person having ordinary skill in the art would have found it obvious to try and connect the raw liquid container of one recirculation unit to the duplicate recirculation 
Regarding claim(s) 24, Hayes teaches the liquid purification system according to claim 9.
Hayes is silent as to where the recirculation line included in the liquid recirculation unit further comprises at least one filtration device.
However, Hayes teaches where at least one filtration device is place after the membrane line in order to further reduce the contaminates (see ¶ [0010] “In addition the, system may as an option include post filters, including however not restricted to carbon adsorption units, for further reducing the level of contaminants in the purified output water.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine at least one filtration device as taught by Hayes in the recirculation line of Hayes in order to further reduce the contaminants.
Claim(s) 13, 16, & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, in further view of US Patent Application Publication No. 20070151925 by De los Reyes et. al. (“Reyes”).
Regarding claim(s) 13, Hayes teaches the liquid purification system according to claim 9.
Hayes is silent as to where the raw liquid container is configured to remove the drain liquid from the raw liquid container using the compressed gas or compressed gas and liquid mixture energy at the third stage of the cycle, and is further configured to convert a system energy into the compressed gas or compressed gas or liquid mixture energy at the third stage of the cycle.
However, Reyes teaches where the raw liquid container is configured to remove the drain water from the raw liquid container using the compressed gas or compressed gas and liquid mixture energy at the third stage of the cycle (see ¶ [0091] “In operation, the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the system where the raw liquid container is configured to remove the drain water from the raw liquid container using the compressed gas or compressed gas and liquid mixture energy at the third stage of the cycle, and is further configured to convert a system energy into the compressed gas or compressed gas or liquid mixture energy at the third stage of the cycle of Reyes with the system of Hayes, to yield the predictable results of allowing the processing of the liquid without the need for pumps. MPEP 2143.A.
Regarding claim(s) 16, the combination of Hayes and Reyes teaches the liquid purification system according to claim 13.
The combination for Hayes and Reyes is silent as to where the raw liquid container comprises a liquid-impermeable partition, which allows the compressed gas to pass through, and/or is provided with a compressed gas supply opening and/or valve.
However, Reyes further teaches where the raw liquid container comprises a liquid-impermeable partition (see Fig. 3, raw liquid container 322; the walls of the raw liquid 322, 323 are maintained at the desired feed and retentate pressures by means of the pressure regulators 325 and 326”; the pressure regulators read on the limitation of a compressed gas supply opening and/or valve) in order to operate the filtration process without pumps (see ¶ [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the raw water container of the combination of Hayes and Reyes, for another, the raw liquid container comprises a liquid-impermeable partition which allows the compressed gas to pass through and/or is provided with a compressed gas supply opening and/or valve as taught by Reyes, to yield the predictable results of operating the filtration process without the need of pumps. MPEP 2143.I.B.
Regarding claim(s) 18, the combination of Hayes and Reyes teaches the liquid purification system according to claim 13.
Hayes further teaches where the raw liquid container is configured to provide a flow-through movement of the liquid (see ¶ [0014] “the high pressure air pump [#2] can be utilized to pressurize the high pressure air/water tank [#10] up to 120 psi watching the air pressure gauge [#3] to provide the pressurized feed water to the reverse osmosis filtration system [#11]. At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6] at the same time pure water is deposited from the membrane [#11] into the pure water storage vessel [#14].”; the described bypass read on flow-through movement).
Regarding claim(s) 19, the combination of Hayes and Reyes teaches the liquid purification system according to claim 13.
Hayes further teaches where the raw liquid container further comprises an adjustable restrictor which does not permit the raw liquid to fill the raw liquid container in the amount .
Claim(s) 14-15 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayes and Reyes, in further view of US Patent Application Publication No. 20110303660 by Yang et. al.
Regarding claim(s) 14, the combination of Hayes and Reyes teaches the liquid purification system according to claim 13.
The combination of Hayes and Reyes is silent as to where the raw liquid container comprises a gas ‍and liquid ‍impermeable partition disposed such that the compressed gas or compressed gas and liquid mixture energy is transmitted to the system through the gas ‍and liquid ‍impermeable partition, and through which further conversion of a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle.
However, Yang teaches a raw liquid container transmitting a compressed gas energy (see ¶ [0014] “at least one air bag, the air bag including a deformable bag and an inflatable space; when pressure outside the air bag increasing, the deformable bag shrinking; when pressure outside the air bag decreasing, the deformable bag expanding;”; expansion of the bag transmits a pressure energy on the surrounding liquid) through a gas and liquid-impermeable partition (see Fig. 7, air bag 20; see also ¶ [0015] “where the air bag is positioned in the liquid storing space and the air bag is movable therein.”), and through which further conversion of a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle (see ¶ [0033] “As shown in FIGS. 6 and 7, when the water is continuously flowed into the liquid storage space 11, the pressure in the liquid storage space 11 will increase. That is, when the pressure outside the air bag 20 increases, the deformable 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the through a gas and liquid-impermeable partition of Yang with the system of the combination of Hayes and Reyes, to yield the predictable results of maintaining the stable pressure within the storage container. MPEP 2143.A.
The system of the combination for Hayes/Reyes/Yang is fully capable of converting a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle. It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 15, the combination of Hayes/Reyes/Yang teaches the liquid purification system according to claim 14.
The combination for Hayes/Reyes/Yang is silent as to where the gas ‍and liquid-impermeable partition comprises an elastic diaphragm.
However, Yang teaches that the use of the gas ‍and liquid-impermeable partition comprises an elastic diaphragm is a known and traditional option in the art of water tank storage (see Fig. 3, partition 972; see also ¶ [0009] “[1] the loose problem or water leaking problem will happen at the welding portion. As illustrated in FIG. 3, the securing portion 972A of the membrane 972 is secured on the inner casing 971D by the locking ring 971E tightly.”). It is noted that while Yang prefers a different embodiment of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide an elastic diaphragm as taught by Yang, because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007). MPEP 2143.E.
Regarding claim(s) 27, Hayes teaches the liquid purification system according to claim 9.
Hayes is silent as to where the raw liquid unit further comprises at least one prefilter.
However, Yang teaches the use of a pre-filter is well-known in the art of water purification (see ¶ [0004] “Referring to FIG. 1, it shows a traditional water purifying system 90. It comprises a water inlet 91, a filter 92, a pump 93, a reverse osmosis filter 94, a water outlet 95, a water output portion 96, a storage tank 97, and a waste water collector 98.”; filter 92 reads on the claim limitation of a pre-filter because it is found prior to the reverse osmosis filter 94).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the pre-filter of Yang with system of Hayes or the combination for Hayes and Reyes, to yield the predictable results of removing contaminates from the treated fluid which may foul the membrane with said pre-filter. MPEP 2143.A.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayes and Reyes, in further view of US Patent No. 5266203 to Mukhopadhyay et. al.
Regarding claim(s) 17, the combination of Hayes and Reyes teaches the liquid purification system according to claim 16.
The combination of Hayes and Reyes is silent as to where the compressed gas arriving at the raw liquid container from the pressure generation means through the liquid-impermeable and gas-permeable partition and/or the opening and/or valve in the partition is an anticipant or a coagulant.
However, Mukhopadhyay teaches where the compressed gas is an antiscalant or a coagulant in order to form membrane rejectable compounds (see column 3, line(s) 58-64 “As seen in the process flow diagram shown in FIG. 1, the process basically involves pretreating a process or feed stream containing cyanide, heavy and precious metal values with carbon dioxide (CO.sub.2) to adjust the pH to a range of about 8.0 to 10.0, next mixing the feed stream with a soluble metal compound to form membrane rejectable cyanide compounds”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the Carbon Dioxide of Mukhopadhyay, for another, the compressed gas arriving at the raw liquid container from the pressure generation means through the liquid-impermeable and gas-permeable partition and/or the opening and/or valve in the partition is an antiscalant or a coagulant as taught by the combination for Hayes and Reyes, to yield the predictable results of forming membrane rejectable compounds. MPEP 2143.I.B.
Claim(s) 23 & 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, in further view of US Patent No. 5266203 to Mukhopadhyay et. al.
Regarding claim(s) 23, Hayes teaches the liquid purification system according to claim 9.
Hayes is silent as to where the fine liquid purification device comprises a nanofiltration device.
However, Mukhopadhyay teaches where Reverse osmosis and nanofiltration are equivalent techniques in the art of removing solid (see column 2, line(s) 66-68 “Reverse osmosis and nanofiltration are techniques that has been employed to remove dissolved solids from municipal water supplies.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the reverse osmosis device of Hayes, for another, a nanofiltration device as taught by Mukhopadhyay, to yield the predictable results of removing solids from the treated fluid. MPEP 2143.I.B.
Regarding claim(s) 25, Hayes teaches the liquid purification system according to claim 9.
Hayes is silent as to where the raw liquid unit further comprises: an anti-scalant dosing unit configured to provide dosage of a certain amount of the antiscalant at the first stage of the liquid filtration cycle and maintenance; the anti-scalant received from the raw water unit at the first stage of the cycle within the liquid purification unit to provide increase in the anti-scalant concentration in a liquid present in the recirculation unit along with growth of an impurity concentration in the liquid present in the recirculation unit throughout the second stage of the liquid filtration cycle.
However, Mukhopadhyay teaches an anti-scalant dosing unit (see Fig. 2, item 38) configured to provide dosage of a certain amount of the antiscalant at the first stage of the liquid filtration cycle and maintenance (see column 5, line(s) 10-14 “It may be antiscalant and/or dispersant compositions from source 38 through check valve 40 depending on the composition of the materials in the feed stream 12 to facilitate the separation process and to minimize fouling of the membrane.”);
the anti-scalant received from the raw water unit at the first stage of the cycle within the liquid purification unit to provide increase in the anti-scalant concentration in a liquid present in the recirculation unit along with growth of an impurity concentration in the liquid present in the recirculation unit throughout the second stage of the liquid filtration cycle (see column 5, line(s) 15-18 “Antiscalants operated by modifying the crystal structure of the foulants, such as for example calcium carbonate, which when precipitated are friable and soft and amendable to flushing and cleaning”) in order to prevent the precipitation of contaminants, facilitate the separation process and minimize fouling of the membrane.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the anti-scalant dosing unit of Mukhopadhyay with the system of Hayes, to yield the predictable results of preventing the precipitation of contaminants, facilitating the separation process, and minimizing fouling of the membrane. MPEP 2143.A.
Regarding claim(s) 26, Hayes teaches the liquid purification system according to claim 9.
Hayes is silent as to where the raw liquid unit further comprises a unit configured to dose auxiliary substances for purification.
However, Mukhopadhyay teaches where the raw liquid unit further comprises a unit (see Fig. 2, item 38) configured to dose auxiliary substances for purification (see column 5, line(s) 10-18 “It may be appropriate to add at 36 other antiscalant and/or dispersant compositions from source 38 through check valve 40 depending on the composition of the materials in the feed stream 12 to facilitate the separation process and to minimize fouling of the membrane. Anti-scalants operated by modifying the crystal structure of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine unit configure to dose auxiliary substances for purification of Mukhopadhyay with the system of Hayes, to yield the predictable results of preventing the precipitation of contaminants, facilitating the separation process and minimizing fouling of the membrane. MPEP 2143.A.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(d) previously set forth.
Applicant’s amendments to the claims have overcome some of the rejections(s) under 35 U.S.C. § 112(b) previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102/103 previously set forth.
New rejections under 35 U.S.C. § 112(b), 112(a), 102/103 and 103 are presented.
Response to Arguments
Applicant’s arguments filed 7/07/2020 and 10/01/2020, see pages 8-9 filed 7/7/2020, and pages 8-10 filed 10/01/2020, with respect to the interpretation under 35 USC § 112(f) or the terms: a “mineralization process”, “an anti-scalant dosing unit, “anti-scalant”, “a unit configured to dose auxiliary substances for purification”, and “an inverse washing unit” (amended to “backwashing unit” on 10/01/2020) as and the rejections of said term under 35 USC § 112(b) for indefiniteness, because the terms are well known in the art’; have been fully considered, but they are not persuasive.
It has been decided that “[A] bare statement that known techniques or methods can be used does not disclose structure” in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 
Applicant’s arguments as to the interpretation of the
Applicant’s arguments as to the interpretation of the term “liquid circulation means”, see page 10 filed 7/7/2020; has been fully considered and is persuasive. The interpretation has been changed to match; and the rejection under 35 USC § 112(b) has been withdrawn.
Applicant’s arguments, see pages 10-11 filed 7/7/2020, with respect to the rejection(s) of claim(s) 1 & 9 under 103 and 102/103, respectively have been fully considered, but they are not persuasive.
In the current case, Hayes clearly teaches where the step of returning drain liquid (see Fig. 1, concentrated fluid passing from reverse osmosis membrane 12 to storage tank 6 via by-pass/concentrated water 8 reads on a returned drain fluid) into the raw liquid container (6) via a recirculation line (8) from a liquid purification device (filtration membrane 11/12), the recirculation line (8) being different from the raw liquid source (see ¶ [0008] “In addition the system is designed using a recycle feature to enhance the productivity or simply require less source water to produce each gallon of pure water, in case of a shortage or diminished water source.”; ¶ [0014] “Contaminated water is placed in a recycling storage tank [#6], then by opening the manual control valve [#5] from the said recycle storage tank along with the manual air control valve [#9] feed Hayes reads on the raw liquid claimed and the water source reads on the raw liquid source claimed, therefore because the “contaminated water”/ “source water” is added to the raw liquid container (6) from an external raw liquid source, then the apparatus of Hayes reads on the claimed limitations), and said returning step being continuous during filtering of the liquid for mixture with the raw liquid (see ¶ [0003] “This invention also incorporates the use of recycling the bypass/waste water, passing exiting from the reverse osmosis system to substantially reduce the amount of initial source water needed to produce a desired amount of pure water.”; and ¶ [0014] “At the same time by-pass/waste water from the membrane [#11] is automatically deposited back into the recycled storage tank [#6] at the same time pure water is deposited from the membrane [#11] into the pure water storage vessel [#14]. This cycle is repeated until the desired amount of pure water is produced.”, emphasis added).
As such, the new limitations of claims 1 & 9 are taught by the primary reference.
Applicant’s arguments, see page 11 filed 7/7/2020, with respect to the rejection(s) of claim(s) 4 & 9 under 35 USC § 103 & 102/103, respectively, have been fully considered, but they are not persuasive.
Regarding applicant’s argument that the apparatus of Hayes is not configured to stir the “raw liquid” and the “drain liquid” within the “raw liquid container”; Hayes clearly teaches where the drain liquid is directly supplied under pressure through the recirculation line (8) to the raw liquid container (6) from the fine liquid purification device (12) while simultaneous stirring of the raw liquid and the drain liquid within the raw liquid container (see ¶ [0014] “the high pressure air pump [#2] can be utilized to pressurize the high pressure air/water tank [#10] up to 120 psi watching the air pressure gauge [#3] to provide the pressurized feed water to the reverse osmosis filtration system [#11]. At the same time by-pass/waste water from the membrane [#11] is automatically deposited 
In the alternative, a person having ordinary skill in the art would have had a good reason to seek to mix the raw liquid and the drain liquid in order to homogenize the fluid being pressurized and treated with the membrane.
As such, it would have been obvious to try to stir the raw liquid and the drain liquid, since stirring the liquids together is a well know and obvious solution to the mixing problem. MPEP 2143.E.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773

/LUCAS A STELLING/Primary Examiner, Art Unit 1773